DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11310291 (hereinafter “the ‘291 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than and thus are disclosed by the patented claims as follows below.

Regarding claim 12, the ‘291 patent discloses a call processor for processing a Voice over Internet Protocol (VoIP) media call between a first entity and a second entity, the VoIP media call including media comprising audio information transmitted over first and second media streams between the first entity and the second entity without intervention by the call processor (Claim 1, Lines 19-26), the call processor configured to at least:
	reroute the first and second media streams so that the VoIP media call is redirected via the call processor (Claim 1, Lines 30-31), including the call processor configured to:
(i) create a third media stream over which media comprising audio information is to be transmitted from the first entity to the call processor, and a fourth media stream over which media comprising audio information received by the call processor from the first entity via the third media stream is forwarded by the call processor to the second entity (Claim 1, Lines 33-40); and
(ii) create a fifth media stream over which media comprising audio information is to be transmitted from the second entity to the call processor, and a sixth media stream over which media comprising audio information received by the call processor from the second entity via the fifth media stream is forwarded by the call processor to the first entity (Claim 1, Lines 41-48); and 
	modify media comprising audio information received from the first entity, including the call processor configured to remove sensitive audio information from the received audio information before the media comprising audio information is forwarded over the fourth media stream to the second entity (Claim 1, Lines 50-55).

Regarding claim 13, the ‘291 patent discloses the call processor of claim 12, wherein the call processor configured to remove the sensitive audio information includes the call processor configured to remove DTMF tones from the audio information before the media comprising audio information 1s forwarded over the fourth media stream (Claim 2).

Regarding claim 14, the ‘291 patent discloses the call processor of claim 12, wherein the call processor configured to remove the sensitive audio information includes removing spoken sensitive information from the audio information before the media comprising audio information is forwarded over the fourth media stream (Claim 3).

Regarding claim 15, the ‘291 patent discloses the call processor of claim 12, wherein the call processor is further configured to modify media comprising audio information received from the second entity, including the call processor configured to remove sensitive audio information from the received audio information before the media comprising audio information is forwarded over the sixth media stream to the first entity (Claim 1, Lines 56-61).

Regarding claim 16, the ‘291 patent discloses the call processor of claim 15, wherein the call processor configured to remove the sensitive audio information includes the call processor configured to remove DTMF tones from the audio information before the media comprising audio information 1s forwarded over the sixth media stream (Claim 2).

Regarding claim 17, the ‘291 patent discloses the call processor of claim 15, wherein the call processor configured to remove the sensitive audio information includes the call processor configured to remove spoken sensitive information from the audio information before the media comprising audio information is forwarded over the sixth media stream (Claim 3).

Regarding claim 18, the ‘291 patent discloses the call processor of claim 12, wherein the call processor is further configured to receive a message from the second entity to reroute the first and second media streams, the call processor configured to reroute the first and second media streams responsive to the message (Claim 1, Lines 27-31).

Regarding claim 19, the ‘291 patent discloses the call processor of claim 12, wherein the second entity is a contact centre configured to send a message to a secure data collection server to indicate secure data  collection is to be initiated on the VoIP media call, and receive a personal identification number from the secure data collection server (Claim 4, Lines 1-7), and
	wherein the call processor is configured to reroute the first and second media streams based on the personal identification number (Claim 4, Lines 8-10).

Regarding claim 20, the ‘291 patent discloses the call processor of claim 12, wherein the call processor is further configured to redirect the VoIP media call between the first entity and the second entity, after the media comprising audio information is forwarded over the fourth media stream to the second entity (Claim 5, Lines 1-9), the VoIP media call as redirected being between the first entity and the second entity without intervention by the call processor (Claim 5, Lines 10-11; The media streams are reconnected to bypass the call processor).

Regarding claim 21, the ‘291 patent discloses the call processor of claim 20, wherein the call processor configured to redirect the VoIP media call includes recreation of the first and second media streams between the first entity and the second entity (Claim 5, Lines 10-11; The media streams are reconnected to bypass the call processor). 

Regarding claim 22, the ‘291 patent discloses a method of processing, by a call processor, a Voice over Internet Protocol (VoIP) media call between a first entity and a second entity, the VoIP media call including media comprising audio information transmitted over first and second media streams between the first entity and the second entity without intervention by the call processor (Claim 1, Lines 19-26), the method comprising:
	rerouting the first and second media streams so that the VoIP media call is redirected via the call processor (Claim 1, Lines 30-31), rerouting the first and second media streams including:
		(i) creating a third media stream over which media comprising audio information is to be transmitted from the first entity to the call processor, and a fourth media stream over which media comprising audio information received by the call processor from the first entity via the third media stream is forwarded by the call processor to the second entity (Claim 1, Lines 33-40); and
		(ii) creating a fifth media stream over which media comprising audio information is to be transmitted from the second entity to the call processor, and a sixth media stream over which media comprising audio information received by the call processor from the second entity via the fifth media stream is forwarded by the call processor to the first entity (Claim 1, Lines 41-48); and
	using the call processor to modify media comprising audio information received from the first entity, including the call processor removing sensitive audio information from the received audio information before the media comprising audio information is forwarded over the fourth media stream to the second entity (Claim 1, Lines 50-55).

Regarding claim 23, the ‘291 patent discloses the method of claim 22, wherein removing the sensitive audio information includes removing DTMF tones from the audio information before the media comprising audio information is forwarded over the fourth media stream (Claim 2).

Regarding claim 24, the ‘291 patent discloses the method of claim 22, wherein removing the sensitive audio information includes removing spoken sensitive information from the audio information before the media comprising audio information is forwarded over the fourth media stream (Claim 3).

Regarding claim 25, the ‘291 patent discloses the method of claim 22, wherein the method further comprises using the call processor to modify media comprising audio information received from the second entity, including the call processor removing sensitive audio information from the received audio information before the media comprising audio information is forwarded over the sixth media stream to the first entity (Claim 1, Lines 56-61).

Regarding claim 26, the ‘291 patent discloses the method of claim 25, wherein removing the sensitive audio information includes removing DTMF tones from the audio information before the media comprising audio information is forwarded over the sixth media stream (Claim 2).

Regarding claim 27, the ‘291 patent discloses the method of claim 25, wherein removing the sensitive audio information includes removing spoken sensitive information from the audio information before the media comprising audio information is forwarded over the sixth media stream (Claim 3).

Regarding claim 28, the ‘291 patent discloses the method of claim 22, wherein the method further comprises the call processor receiving a message from the second entity to reroute the first and second media streams, and the first and second media streams are rerouted responsive to the message (Claim 1, Lines 27-31).

Regarding claim 29, the ‘291 patent discloses the method of claim 22, wherein the second entity is a contact centre that sends a message to a secure data collection server to indicate secure data collection is to be initiated on the VoIP media call, and receives a personal identification number from the secure data collection server (Claim 4, Lines 1-7), and
	wherein the first and second media streams are rerouted based on the personal identification number (Claim 4, Lines 8-10).

Regarding claim 30, the ‘291 patent discloses the method of claim 22, wherein the method further comprises redirecting the VoIP media call between the first entity and the second entity, after the media comprising audio information is forwarded over the fourth media stream to the second entity (Claim 5, Lines 1-9), the VoIP media call as redirected being between the first entity and the second entity without intervention by the call processor (Claim 5, Lines 10-11; The media streams are reconnected to bypass the call processor).

Regarding claim 31, the ‘291 patent discloses the method of claim 30, wherein redirecting the VoIP media call includes recreating the first and second media streams between the first entity and the second entity (Claim 5, Lines 10-11; The media streams are reconnected to bypass the call processor).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 12-21 are not drawn to a process, machine, manufacture, or composition of matter.  The claimed element “call processor” is non-structural and absent a controlling definition in the originally-filed specification, this element may be reasonably interpreted by one of ordinary skill in the art as being a wholly software embodiment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Westlake (U.S. Patent Application Publication No. 2017/0026516, hereinafter “Westlake”).

Claims 12 and 22:
Westlake discloses a call processor for processing a Voice over Internet Protocol (VoIP) media call between a first entity and a second entity, the VoIP media call including media comprising audio information transmitted over first and second media streams between the first entity and the second entity (§ 0036, Lines 9-12; The first and second parties 301 and 302 communicate using Voice over IP telephones) without intervention by the call processor (§ 0056; Under normal circumstances (i.e., when the signaling processor 305 does not detect sensitive data within the signaling data and when the signaling processor 305 has not received a signal indicating that the signaling data should be modified) the signal processor 305 simply passes the signaling data transparently), the call processor configured to at least:
	reroute the first and second media streams so that the VoIP media call is redirected via the call processor (§ 0045, Lines 4-6; The first control device 303 transmits the signaling data to the signaling processor 305 using the second communication channel) (§ 0040, Lines 8-13; It will be appreciated that the description herein refers generally to information and data transfer from the first party 301 to the second party 302, but the symmetry of the system enables the same actions also to be carried out on data transmitted from the second party 302 to the first party 301.  Thus, the second control device 304 transmits the signaling data to the signaling processor 305 using a fourth communication channel), including the call processor configured to:
(i) create a third media stream over which media comprising audio information is to be transmitted from the first entity to the call processor, and a fourth media stream over which media comprising audio information received by the call processor from the first entity via the third media stream is forwarded by the call processor to the second entity (§ 0055; Once the signaling data has been modified, the signaling processor 305 transmits the modified signaling data (i.e., the signaling data without the card data) to the second control device 304 which is then forwarded to the second party); and
(ii) create a fifth media stream over which media comprising audio information is to be transmitted from the second entity to the call processor, and a sixth media stream over which media comprising audio information received by the call processor from the second entity via the fifth media stream is forwarded by the call processor to the first entity (§ 0040, Lines 8-13; It will be appreciated that the description herein refers generally to information and data transfer from the first party 301 to the second party 302, but the symmetry of the system enables the same actions also to be carried out on data transmitted from the second party 302 to the first party 301.  Thus, once the signaling data has been modified, the signaling processor 305 transmits the modified signaling data (i.e., the signaling data without the card data) to the first control device 304 which is then forwarded to the first party); and 
	modify media comprising audio information received from the first entity, including the call processor configured to remove sensitive audio information from the received audio information before the media comprising audio information is forwarded over the fourth media stream to the second entity (§ 0055; Once the signaling data has been modified, the signaling processor 305 transmits the modified signaling data (i.e., the signaling data without the card data) to the second control device 304 which is then forwarded to the second party) (§ 0047, Lines 1-7; The signaling processor 305 may analyze the signaling data to detect the sensitive data within the signaling data by observing the frequency with which DTMF tones, which correspond to the claimed “media comprising audio information”, are received to determine whether sensitive data is being entered).

The method of claim 22 is implemented by the call processor of claim 12 and is therefore rejected with the same rationale.

Claims 13 and 23:
Westlake further discloses wherein the call processor configured to remove the sensitive audio information includes the call processor configured to remove DTMF tones from the audio information (§ 0045, Lines 6-13; The signaling processor 305 modifies the signaling data by removing the card data from the signaling data, where the sensitive information is in the form of DTMF tones) before the media comprising audio information is forwarded over the fourth media stream (§ 0055; Once the signaling data has been modified, the signaling processor 305 transmits the modified signaling data (i.e., the signaling data without the card data) to the second control device 304).

Claims 14 and 24:
Westlake further discloses wherein the call processor configured to remove the sensitive audio information includes removing spoken sensitive information from the audio information before the media comprising audio information is forwarded over the fourth media stream (§ 0061, Lines 3-8; To prevent inadvertent vocalization of sensitive data as it is input may cause any audio transmitted from the first control device 303 to be muted).

Claims 15 and 25:
Westlake further discloses wherein the call processor is further configured to modify media comprising audio information received from the second entity, including the call processor configured to remove sensitive audio information from the received audio information before the media comprising audio information is forwarded over the sixth media stream to the first entity (§ 0055; Once the signaling data has been modified, the signaling processor 305 transmits the modified signaling data (i.e., the signaling data without the card data) to the second control device 304 which is then forwarded to the second party) (§ 0047, Lines 1-7; The signaling processor 305 may analyze the signaling data to detect the sensitive data within the signaling data by observing the frequency with which DTMF tones, which correspond to the claimed “media comprising audio information”, are received to determine whether sensitive data is being entered) (§ 0040, Lines 8-13; It will be appreciated that the description herein refers generally to information and data transfer from the first party 301 to the second party 302, but the symmetry of the system enables the same actions also to be carried out on data transmitted from the second party 302 to the first party 301).

Claims 16 and 26:
Claims 16 and 26 are analyzed with respect to claims 15 and 25. 

Westlake further discloses wherein the call processor configured to remove the sensitive audio information includes the call processor configured to remove DTMF tones from the audio information (§ 0045, Lines 6-13; The signaling processor 305 modifies the signaling data by removing the card data from the signaling data, where the sensitive information is in the form of DTMF tones) before the media comprising audio information is forwarded over the sixth media stream (§ 0055; Once the signaling data has been modified, the signaling processor 305 transmits the modified signaling data (i.e., the signaling data without the card data) to the first control device 303).

Claims 17 and 27:
Westlake further discloses wherein the call processor configured to remove the sensitive audio information includes the call processor configured to remove spoken sensitive information from the audio information before the media comprising audio information is forwarded over the sixth media stream (§ 0061, Lines 3-8; To prevent inadvertent vocalization of sensitive data as it is input may cause any audio transmitted from the first control device 303 to be muted).

Claims 18 and 28:
Westlake further discloses wherein the call processor is further configured to receive a message from the second entity to reroute the first and second media streams, the call processor configured to reroute the first and second media streams responsive to the message (§ 0045, Lines 1-6; The first control device 303 transmits the signaling data to the signaling processor 305 using the second communication channel 306.  The same occurs on the second control device 304 for signaling data to be sent in the other direction) (§ 0054; The signaling processor 305 may modify the signaling data in response to an external signal received by the signaling processor 305, for example a signal transmitted by a call center worker to indicate that sensitive information is about to be input).

Claims 19 and 29:
Westlake further discloses wherein the second entity is a contact centre (§ 0043, Line 4; The call center is the second party) configured to send a message to a secure data collection server to indicate secure data collection is to be initiated on the VoIP media call (§ 0054; The signaling data may be modified in response to an external signal received by the signaling processor 3005 for example a signal transmitted by a call center worker to indicate that sensitive information is about to be input), and receive a personal identification number (“Call-ID”) from the secure data collection server (§ 0043, Lines 305; Telephone calls are delivered to a call center over an IP-based network using SIP.  SIP messages contain a “Call-ID” field in the header that is the same for all request and responses sent by either user agent in a dialog/session), and
	wherein the call processor is configured to reroute the first and second media streams based on the personal identification number (See citation above.  SIP messages contain a “Call-ID” field in the header that is the same for all request and responses sent by either user agent in a dialog/session).

Claims 20 and 30:
Westlake further discloses wherein the call processor is further configured to redirect the VoIP media call between the first entity and the second entity, after the media comprising audio information is forwarded over the fourth media stream to the second entity, the VoIP media call as redirected being between the first entity and the second entity without intervention by the call processor (§ 0056; Under normal circumstances (i.e., when the signaling processor 305 does not detect sensitive data within the signaling data and when the signaling processor 305 has not received a signal indicating that the signaling data should be modified) the signal processor 305 simply passes/redirects the signaling data transparently).

Claims 21 and 31:
Westlake further discloses wherein the call processor configured to redirect the VoIP media call includes recreation of the first and second media streams between the first entity and the second entity (§ 0055; Once the signaling data has been modified, the signaling processor 305 transmits the modified signaling data (i.e., the signaling data without the card data) to the second control device 304 which is then forwarded to the second party) (§ 0040, Lines 8-13; It will be appreciated that the description herein refers generally to information and data transfer from the first party 301 to the second party 302, but the symmetry of the system enables the same actions also to be carried out on data transmitted from the second party 302 to the first party 301.  Thus, once the signaling data has been modified, the signaling processor 305 transmits the modified signaling data (i.e., the signaling data without the card data) to the first control device 303 which is then forwarded to the first party).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 8831204 (Pycko et al.) – A secure three-way bridge in a SIP-based processing switch protects sensitive information provided by a party during a call with an agent in a contact center. 
U.S. Patent No. 8976953 (Peterson) – Methods and apparatus for improving confidentiality of sensitive information received from a customer in a contact handling system including an agent. 
Applicant is also directed to the prior art of record of parent application 16/754806. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452